               Case 1:20-cv-03535-JPO Document 57-5 Filed 11/25/20 Page 1 of 1




                    United States District Court
                              Central District of California


                                   CERTIFICATE OF
                                   GOOD STANDING



               I, KIRY K. GRAY, Clerk of this Court, certify that

                   Andrew Williams                             , Bar No.          310526

was duly admitted to practice in this Court on                             February 1, 2017
                                                                               DATE

and is in good standing as a member of the Bar of this Court.




  Dated at Los Angeles, California

on             October 27, 2020
                     Date

                                                KIRY K. GRAY
                                                Clerk of Court


                                                Byy
                                                B
                                                          Lupe Thrasher         , Deputy Clerk
                                                                                         Cl


G-52 (10/15)                   CERTIFICATE OF GOOD STANDING - BAR MEMBER
